Paypal Funds PayPal Money Market Fund Supplement, dated May 11, 2009 to Statement of Additional Information dated April 30, 2009 The information in this Supplement updates information in, and should be read in conjunction with, the Statement of Additional Information (“SAI”).Capitalized terms not defined in this Supplement have the meaning assigned to them in the SAI. The following table replaces similar table under the heading “Investment Management – Investment Adviser” on page 21 of the SAI: For the fiscal years shown below, the Fund paid the following amounts as investment advisory fees: Fiscal Year Ended Gross Waivers/Reimbursement Net 12/31/06 $6,770,186 $5,135,015 $1,635,171 12/31/07 $9,361,154 $6,739,845 $2,621,309 12/31/08 $8,787,429 $6,326,949 $2,460,480
